Title: To Benjamin Franklin from Thomas Wharton, 14 January 1767
From: Wharton, Thomas
To: Franklin, Benjamin


Dear friend
Philada: January 14. 1767
Thou’l find by the date of this Letter, that, We have entr’d into another Year, thy Friends here, sincerely wish, it may be repleate with Health and Happiness to thee, and that, within it, We may have to Congratulate each Other, on the Important Change made in our Goverment from Proprietary to Royal.
Our Assembly are now sitting but as yet, nothing Material has happened, between the two Branches of the Legislature; The House have receiv’d a Number of Petitions from every Quarter of the province, praying that, an Act may pass, to Oblige the Judges of the Supreme Court, to ride the Circuit, That the Country should not be forced to attend in this City, at so great an Expence, as they now do; This no doubt will meet with much Opposition, and possible may Miscarry with the G--r; If it does it will further Confirm to the People the Necessity of the Change; that thereby Justice may be duely and properly Administred. I think in their present scituation it will much puzzle them to know how to Act.
Our last stroke in politicks, of [one or more lines torn off] Expediency or Inexpediency of this Plan, not having as yet seen it.
I was Yesterday favourd with thy kind Letter per packet of the 8th. Novem. last, for which I thank thee.
By the same post from N York We were Informd, of the safe Arrival of George Croghan from the Illinois, by way of New Orleans; And I understand, that, His account of that Country is, that, its One of the finest in the World, that, He has settled every thing with the Indians to his Intire Satisfaction; And that Baynton Wharton & Morgan will this Winter have a Most profitable trade there; Its likely my Brother Samuel who is now at N York, will give thee a More full Account of this Matter.
We have had in this Month, the Most [torn] Changes in the Weather, known for Many Years, as thou’l Observe by the Account Inclosed.
The Assembly of Maryland finding (as I understand) it Impossible to bring their Matters to a hearing before the King, and prosecute such Measures for the Good of that province, which they could wish to have done, as the Other Branches refus’d passing any [one or more lines torn off] his first Number on the 26 Inst., And as far as I can Judge, the People are inclined to favour his Undertaking.

Thy Family are well, my Father desires his sincere respects paid thee. I am thy real and Affectionate Friend
Tho Wharton
To Benjamin Franklin Esqr
 Addressed: For / Benjamin Franklin / Esqr / Deputy Post Master General of North / America In / Craven street / London / per Packet
Endorsed: T Wharton